In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00181-CV
     ___________________________

  IN THE INTEREST OF G.W., A CHILD



  On Appeal from the 325th District Court
          Tarrant County, Texas
      Trial Court No. 325-693377-20


 Before Sudderth, C.J.; Kerr and Wallach, JJ.
 Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

      Appellant A.W. (Father) appeals from the trial court’s termination of his

parental rights to his daughter, G.W. (Gabi).1 In two issues, he challenges the

evidentiary sufficiency to support the trial court’s findings that grounds for

termination existed under Texas Family Code Section 161.001(b)(1) and that

termination was in Gabi’s best interest. See Tex. Fam. Code Ann. § 161.001(b).

Because Father does not challenge all of the statutory termination grounds found by

the trial court, sufficient evidence supports one of the termination grounds, and

sufficient evidence supports the best-interest finding, we affirm.

                                     Background

      Gabi was born in December 2020. At her birth, she and her mother both tested

positive for methamphetamines and amphetamines. Based on that testing and the

Department’s investigator’s concerns that Father was also a drug user, Gabi was taken

into the Department’s care and placed with foster parents. The Department filed its

original petition for protection of a child, for conservatorship, and for termination,

seeking to terminate both parents’ parental rights to Gabi if she could not be safely

reunited with them. Shortly before trial, Gabi’s mother signed an affidavit of

relinquishment of her parental rights. After the trial, the trial court signed a judgment

finding that grounds for terminating Father’s rights existed under Section

      We use aliases to refer to the child and her family members. See Tex. Fam.
      1

Code Ann. § 109.002(d); Tex. R. App. P. 9.8(b)(2).


                                           2
161.001(b)(1)(E), (O), and (N); finding that termination was in Gabi’s best interest;

and terminating Father’s parental rights. Father now appeals.

                                      Discussion

I. Standard of Review

      For the trial court to terminate the parent–child relationship, the party seeking

termination—in this case, the Department—must prove two elements by clear and

convincing evidence: (1) that the parent’s actions satisfy one ground listed in Texas

Family Code Section 161.001(b)(1) and (2) that termination is in the child’s best

interest. Id.; In re Z.N., 602 S.W.3d 541, 545 (Tex. 2020). Evidence is clear and

convincing if it “will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be established.” Tex. Fam. Code

Ann. § 101.007; Z.N., 602 S.W.3d at 545.

      To determine whether the evidence is legally or factually sufficient in parental-

termination cases, we must decide whether a reasonable factfinder could form a firm

belief or conviction that a termination ground exists and that termination is in the

child’s best interest. Z.N., 602 S.W.3d at 545; In re C.H., 89 S.W.3d 17, 25 (Tex. 2002).

The factfinder is the sole judge of the witnesses’ credibility and demeanor. In re J.O.A.,

283 S.W.3d 336, 346 (Tex. 2009); see In re J.W., 645 S.W.3d 726, 741 (Tex. 2022). As

such, we give due deference to the factfinder’s findings and do not supplant the

judgment with our own. In re J.F.-G., 627 S.W.3d 304, 312 (Tex. 2021); In re H.R.M.,

209 S.W.3d 105, 108 (Tex. 2006).

                                            3
      In reviewing a legal sufficiency challenge, we look at the evidence in the light

most favorable to the challenged finding. Z.N., 602 S.W.3d at 545. The factfinder may

draw inferences, but the inferences must be reasonable and logical. Id. We assume that

the factfinder settled any evidentiary conflicts in favor of its finding if a reasonable

factfinder could have done so. Id. We disregard all evidence that a reasonable

factfinder could have disbelieved, and we consider undisputed evidence even if it is

contrary to the finding. Id.; In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002). That is, we

consider evidence favorable to the finding if a reasonable factfinder could, and we

disregard contrary evidence unless a reasonable factfinder could not. In re J.P.B.,

180 S.W.3d 570, 573 (Tex. 2005). In reviewing the factual sufficiency of the evidence,

on the other hand, we must perform “an exacting review of the entire record.” In re

A.B., 437 S.W.3d 498, 500 (Tex. 2014).

II. Statutory Termination Grounds

      In Father’s first issue, he argues that the evidence is legally and factually

insufficient to support the termination grounds in Section 161.001(b)(1)(D), (E), (F),

(M), (Q), and (O). However, the trial court did not terminate Father’s rights under

Subsections (D), (F), (M), or (Q). The court did, however, terminate under Subsection

(N), and Father does not challenge that finding. 2 Only one statutory ground is



      2
        In one paragraph, Father asserts that the Department had to prove at least one
statutory ground under Texas Family Code Section 161.001(b)(1) and then argues
generally that “[t]he statutory grounds were not met in this case.” But his brief

                                           4
required to terminate parental rights, and by failing to challenge the trial court’s

finding under Subsection (N), Father has waived any complaint about the sufficiency

of the evidence to support that finding. See In re Z.J., No. 02-19-00118-CV,

2019 WL 6205252, at *10 (Tex. App.—Fort Worth Nov. 21, 2019, pet. denied) (mem.

op.) (citing Tex. Fam. Code Ann. § 161.001(b) and Toliver v. Tex. Dep’t of Fam. &

Protective Servs., 217 S.W.3d 85, 102–03 (Tex. App.—Houston [1st Dist.] 2006, no

pet.)). However, because due process and due course of law demand that we address

the trial court’s Subsection (E) finding when it is challenged regardless of whether

other grounds support termination, see In re N.G., 577 S.W.3d 230, 234 (Tex. 2019),

we nevertheless review the evidence to support that ground.

      A. Endangerment under Subsection (E)

      Subsection (E) allows for termination when a parent has “engaged in conduct

or knowingly placed the child with persons who engaged in conduct” that endangers

the child’s physical or emotional well-being. Tex. Fam. Code Ann. § 161.001(b)(1)(E).

“Endanger” in this context “means to expose to loss or injury” or “to jeopardize.”

J.F.-G., 627 S.W.3d at 312 (quoting Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531,

533 (Tex. 1987)). The term means “more than a threat of metaphysical injury or

potential ill effects of a less-than-ideal family environment.” In re E.N.C., 384 S.W.3d

796, 803 (Tex. 2012) (quoting Boyd, 727 S.W.2d at 533). However, endangering

contains no argument regarding Subsection (N) and does not mention that
subsection. See Tex. R. App. P. 38.1(i).


                                           5
conduct need not be directed at the child, nor must the child actually suffer injury.

J.F.-G., 627 S.W.3d at 312.

      A parent’s illegal drug use and its effect on his or her ability to parent may

qualify as endangering conduct. Z.J., 2019 WL 6205252, at *11. Further, “[e]vidence

of criminal conduct, convictions, imprisonment, and their effects on a parent’s life

and ability to parent” is evidence that may be used to establish an endangering course

of conduct because a child’s physical and emotional well-being can be endangered by

conduct that “[r]outinely subject[s] children to the probability that they will be left

alone because their parent is in jail” or “that subjects a child to a life of uncertainty

and instability.” In re J.B., No. 14-20-00766-CV, 2021 WL 1683942, at *5 (Tex.

App.—Houston [14th Dist.] Apr. 29, 2021, pet. denied) (mem. op.); see also In re

M.L.L., 573 S.W.3d 353, 363 (Tex. App.—El Paso 2019, no pet.). However, if the

Department relies on the parent’s committing an unlawful act to show endangerment,

the Department “bears the burden of showing how the offense was part of a

voluntary course of conduct endangering [a child’s] well-being.” E.N.C., 384 S.W.3d

at 804.

      B. Analysis

      The Department’s first witness was Da’Kecia Berry, a permanency supervisor

with Our Community Our Kids, an organization that provides conservatorship

services for the Department. Because Gabi’s mother relinquished her parental rights,

Berry’s testimony focused primarily on Father. Berry testified to the following facts.

                                           6
      • Gabi came into the Department’s care after she and her mother tested
        positive for methamphetamines and amphetamines at Gabi’s birth.

      • Father had participated in some but not all of the services in his service
        plan. Father completed his parenting classes and the substance abuse
        assessment, and he submitted to a psychological evaluation. He did not,
        however, complete individual counseling.

      • Father submitted to random drug testing in January 2021, April 2021, and
        July 2021, and each test was positive for amphetamine and
        methamphetamine.

      Father was incarcerated in August 2021 and was still incarcerated at the time of

trial. During Berry’s testimony, the trial court admitted records showing Father’s

convictions for theft and possession-of-a-controlled-substance offenses.

      • Father had previously been convicted in 2017 on two charges of possession
        of less than 1 gram of methamphetamine, and for each offense he was
        sentenced to six months’ confinement in a state jail facility, running
        concurrently.

      • In 2019, Father was again charged with methamphetamine possession; for
        that offense, in June 2020, he was placed on deferred adjudication
        community supervision.

      • In August 2021, he was convicted on three charges of theft of property with
        a value between $100–$750. Two of the offenses had been committed
        before Gabi’s birth but during Mother’s pregnancy. The other offense was
        committed after Gabi’s birth and after the Department filed its petition.

      • Also in August 2021, Father’s June 2020 deferred adjudication was revoked,
        and the trial court sentenced him to three years’ confinement for the
        possession offense.

On cross-examination, Berry acknowledged that Father could not have used drugs

around Gabi after her birth because she was taken into the Department’s care directly

from the hospital.

                                          7
      Father’s mother (Grandmother) also testified at trial. Grandmother stated that

      • To her knowledge, Father has used drugs for “five or six years”;

      • Until a few months before trial, Grandmother lived in a house with her
        common-law husband, and before Father’s incarceration, he and Gabi’s
        mother lived in a “nice tent” in the property’s backyard;

      • Father is incarcerated in a drug treatment facility where he is receiving
        treatment;

      • Father would be paroled in July 2022;

      • Father already has a job he can start after his release;

      • After Father’s release, he will live in a halfway house and will participate in
        treatment aftercare for two years; and

      • Father “is a changed person.”

      Based on the evidence before the trial court, we hold that a reasonable

factfinder could form a firm belief or conviction that Father had endangered Gabi.

Father has a history of drug use that has resulted in his incarceration in the past, and

he is currently serving time in prison for his drug use. Before his incarceration, he

tested positive for methamphetamine multiple times, despite knowing that his

parental rights were at stake. He is also serving time for additional criminal offenses,

which he committed both while Gabi’s mother was pregnant and after the

Department’s case began. Further, assuming he would be eligible for release in the

months after the trial, he would be living in a halfway house and thus could not care

for Gabi. Even considering Father’s completing part of his service plan and

Grandmother’s assertion that he has changed, the evidence was factually sufficient—

                                           8
and therefore legally sufficient—to support the trial court’s endangerment finding. See

J.B., 2021 WL 1683942, at *5; see In re A.S., No. 02-16-00076-CV, 2016 WL 3364838,

at *7 (Tex. App.—Fort Worth June 16, 2016, no pet.) (mem. op.) (stating that

factually sufficient evidence is also legally sufficient). We overrule Father’s first issue.

III. Best Interest

       In Father’s second issue, he challenges the evidentiary sufficiency to support

the trial court’s best-interest finding. Father contends that insufficient evidence

supports the finding and the evidence showing his compliance with part of the service

plan, his engaging in drug treatment while in custody, Grandmother’s social support,

and his having a job after his release is contrary to the finding.

       A. Best Interest Factors

       Although we generally presume that keeping a child with a parent is in the

child’s best interest, In re R.R., 209 S.W.3d 112, 116 (Tex. 2006), the best-interest

analysis is child-centered, focusing on the child’s well-being, safety, and development,

In re A.C., 560 S.W.3d 624, 631 (Tex. 2018). Evidence probative of a child’s best

interest may be the same evidence that is probative of a Subsection (b)(1) ground. In re

E.C.R., 402 S.W.3d 239, 249 (Tex. 2013); C.H., 89 S.W.3d at 28; see Tex. Fam. Code

Ann. § 161.001(b)(1), (2). We also consider the evidence in light of nonexclusive

factors that the factfinder may apply in determining the child’s best interest:

       (A)    the [child’s] desires . . . ;



                                              9
       (B)   the [child’s] emotional and physical needs[,] . . . now and in the
             future;
       (C)   the emotional and physical danger to the child now and in the
             future;
       (D)   the parental abilities of the individuals seeking custody;
       (E)   the programs available to assist these individuals to promote the
             [child’s] best interest . . . ;
       (F)   the plans for the child by these individuals or by the agency
             seeking custody;
       (G)   the stability of the home or proposed placement;
       (H)   the [parent’s] acts or omissions . . . indicat[ing] that the existing
             parent–child relationship is not a proper one; and
       (I)   any excuse for the [parent’s] acts or omissions.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (citations omitted); see E.C.R.,

402 S.W.3d at 249 (stating that in reviewing a best-interest finding, “we consider,

among other evidence, the Holley factors” (footnote omitted)); E.N.C., 384 S.W.3d at

807.

       These factors are not exhaustive, and some listed factors may not apply to

some cases. C.H., 89 S.W.3d at 27. Furthermore, undisputed evidence of just one

factor may be sufficient to support a finding that termination is in the child’s best

interest. Id. On the other hand, the presence of scant evidence relevant to each factor

will not support such a finding. Id.




                                           10
      B. Analysis

      The trial court heard testimony from Berry and from Gabi’s foster mother

about Gabi’s current placement. Berry testified that Gabi is doing well with her foster

parents; that the foster parents are meeting Gabi’s physical, emotional, developmental,

financial, and educational needs; and that the Department’s permanency plan was

adoption by the foster parents. Berry further testified that termination was in Gabi’s

best interest due to Father’s “incarceration and his pattern of positive drug tests.”

      Gabi’s foster mother testified that she and her husband have had Gabi in their

care since Gabi was eighteen days old and that Gabi is doing “really well.” Gabi is

strongly bonded with her foster parents and with their other daughter. The foster

parents want to adopt Gabi, and they are open to her having continued contact with

Grandmother. Gabi’s bond with her foster family and the stability of the foster

placement supports the trial court’s best-interest finding. See J.W., 645 S.W.3d at 747–

48. In contrast, Father was still incarcerated at the time of trial and was not due to be

released until after trial, and upon his release would be staying in a halfway house.

There was no evidence of when he would be released from the halfway house or that

he would have stable housing after that. Further, in determining best interest, the trial

court could consider the evidence of Father’s drug history and criminal actions before

and after Gabi’s birth. See A.C., 560 S.W.3d at 631.

      Considering the record as a whole, we hold that a reasonable factfinder could

form a firm belief or conviction that termination was in Gabi’s best interest, that the

                                           11
evidence was therefore factually sufficient to support the trial court’s finding, and that

the evidence was therefore also legally sufficient. We overrule Father’s second issue.

                                      Conclusion

      Having overruled Father’s two issues, we affirm the trial court’s judgment.




                                                       /s/ Mike Wallach
                                                       Mike Wallach
                                                       Justice

Delivered: September 29, 2022




                                           12